Citation Nr: 1122881	
Decision Date: 06/14/11    Archive Date: 06/28/11

DOCKET NO.  02-10 623	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for hypertension, to include as due to an undiagnosed illness or other qualifying, chronic disability, pursuant to 38 U.S.C.A. § 1117.

2.  Entitlement to service connection for a disability manifested by fatigue, to include as due to an undiagnosed illness or other qualifying, chronic disability, pursuant to 38 U.S.C.A. § 1117.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Pansiri, Associate Counsel

INTRODUCTION

The Veteran served on active duty from July 1985 to October 1985, and January 1991 to March 1991, during peacetime and the Persian Gulf War.  He served in the Southwest Asia theater of operations from January 30, 1991, to March 25, 1991.  

This appeal comes before the Board of Veterans' Appeals (Board) from a December 2001 rating decision of the Department of Veterans Affairs (VA), Pittsburgh, Pennsylvania, Regional Office (RO), which inter alia denied service connection for hypertension, fatigue, thyroid disease, diabetes mellitus, and elevated cholesterol.  The Veteran disagreed with such decision and subsequently perfected an appeal.

In July 2003, the Board remanded the Veteran's claims for additional development, including outstanding VA and private treatment records identified by the Veteran and a VA examination to determine whether the Veteran's claimed disabilities were related to his service.  That development was completed and the case was returned to the Board for appellate review.     

In February 2007, the Board denied the Veteran's service connection claims for hypertension, fatigue, thyroid disease, diabetes mellitus, and elevated cholesterol because inter alia the medical evidence of record did not show a current disability manifested by fatigue; the medical evidence of record did not reveal a relationship between the hypertension, thyroid disease, and diabetes mellitus, and service; and elevated cholesterol is not a disability for VA purposes.  The Veteran subsequently filed a timely appeal of the Board's February 2007 decision with the United States Court of Appeals for Veterans Claims (Court).  In April 2009, the Court vacated the Board's February 2007 decision that denied service connection for hypertension and fatigue, and remanded the issues to the Board for readjudication consistent with the April 2009 Memorandum Decision.  The Court's bases for remand included failure by the Board to evaluate the Veteran's service connection claim for fatigue under the presumption of service connection of 38 U.S.C.A. § 1117(a) and 38 C.F.R. § 3,317(a); and reliance by the Board on an inadequate medical examination, which did not take into account the Veteran's prior medical history regarding his hypertension disability, to deny the Veteran's service connection claim for hypertension.  The Court also held that since the Veteran was only appealing the issues of entitlement to service connection for hypertension and fatigue, his other claims (entitlement to service connection for thyroid disease, diabetes mellitus, and elevated cholesterol) were abandoned.  See April 2009 Memorandum Decision.  Thus, the issues are as captioned above.       

In December 2009, the Board remanded the Veteran's claims for additional development pursuant to the April 2009 Memorandum Decision.  That development was completed and the case was returned to the Board for appellate review.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks service connection for a disability manifested by fatigue, diagnosed as chronic fatigue syndrome (CFS), on a presumptive basis as a result of to an undiagnosed illness or other qualifying, chronic disability, pursuant to 38 U.S.C.A. § 1117 (2010).  The Veteran also seeks service connection for hypertension, which he maintains is related to service.  Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's service connection claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010).

In a December 2009 Remand, the Board remanded the claims for additional development, to include affording the Veteran a new VA examination to determine the extent his hypertension disability and a VA examination and medical opinion to determine whether the Veteran's CFS disability was manifested to a degree of 10 percent or more after his discharge from service in March 1991 and not later than December 31, 2011, particularly between 1997 and 2005.  

With regard to the requested VA examinations, review of the evidence of record indicates that the Veteran failed to report for the VA CFS and hypertension examinations scheduled at the VA Medical Center (VAMC) in Altoona, Pennsylvania, in June 2010.  See June 2010 Compensation and Pension Exam Details.  The Veteran requests that he be rescheduled for another examination.  See April 2011 "Appellate Brief Presentation."  Review of the record is negative for any indication that the Altoona VAMC notified the Veteran of his scheduled examinations.  The Board notes that failure to report to a VA examination without good cause may include denial of the claim.  See 38 C.F.R. § 3.655 (2010).  However, in this case, since the Veteran offered good cause as to his failure to report to the June 2010 VA examination regarding his CFS and hypertension disabilities, he should be afforded the benefit of the doubt, and another VA examination to determine the extent and etiology of his hypertension disability, the extent of his CFS disability, and to determine whether the Veteran's CFS disability was manifested to a degree of 10 percent or more after his discharge from service in March 1991 and not later than December 31, 2011, particularly between 1997 and 2005.  See id.   

Further review of the claims folder indicates that with regard to the Veteran's service connection claim for hypertension, in a February 2011 deferred rating decision, the RO determined that although the Veteran failed to report for the examination, "the claim may be resolved by obtaining an addendum to the prior examination of January 2005 that [discusses] the evidence identified by the Court and provides an opinion as to the onset of hypertension."  The RO determined that the record should be transferred to the VA examiner who conducted the prior exam for an addendum.  Review of the claims folder is negative for any attempts by the RO to obtain such addendum.  However, in light of the failure of the VA/Altoona VAMC to notify the Veteran of his scheduled examinations, a new examination regarding the Veteran's hypertension disability and notice thereof is required in this case.   
  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded a VA examination to determine whether his disability manifested by fatigue, diagnosed as CFS, became manifest to a compensable degree anytime after his discharge from service in March 1991, particularly between 1997 and 2005 when the Veteran was treated and diagnosed for a fatigue disability.

The examiner should refer to 38 C.F.R. § 4.88b, Diagnostic Code 6354 (2010), in determining whether the Veteran's CFS was manifested to a degree of 10 percent or more after his discharge from service and not later than December 31, 2011, particularly between 1997 and 2005.
 
The claims file should be made available to the examiner for review.  The entire claims file must be reviewed by the examiner in conjunction with the examination and the report should state that such review has been accomplished.  The examiner should also be provided a copy of this remand and a copy of 38 C.F.R. § 4.88b, Diagnostic Code 6354 (2010).   

A complete rationale should be provided for any opinion.
 
2.  The Veteran should also be afforded a VA examination to determine the nature and etiology of his hypertension disability.  Specifically, the VA examiner should confirm any cardio-renal disability, to include hypertension, through any testing deemed necessary.  The VA examiner should then render an opinion as to whether it is as likely as not that any current cardio-renal disability, to include hypertension, is related to the Veteran's service and/or to any in-service symptomatology.  

The claims file should be made available to the examiner for review.  The entire claims file must be reviewed by the examiner in conjunction with the examination and the report should state that such review has been accomplished.  Specifically, the examiner must consider the Veteran's various blood pressure readings during service, and discuss any relationship between the currently diagnosed hypertension and the in-service symptomatology.  See July, 2, 1985 Enlistment Examination Report (150/82); December 7, 1986 ACDUTRA Examination Report (134/92); September 3, 1987 Reserve to Leave Examination Report (130/76); May 21, 1988 Annual Examination Report (122/80); October 20, 1990 Possible Recall Examination Report (140/92, 150/90, 144/88). 

A complete rationale should be provided for any opinion.  

3.  Upon completion of the above-requested development, the AMC/RO should then readjudicate the service connection claims in light of all evidence of record.  The Veteran and his representative should be provided with a Supplemental Statement of the Case as to the issues remaining on appeal, and afforded a reasonable period of time within which to respond thereto.  

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The appellant need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The purpose of the examination requested in this remand is to obtain information or evidence (or both) which may be dispositive of the appeal.  Therefore, the Veteran is hereby placed on notice that, pursuant to 38 C.F.R. § 3.655, failure to cooperate by not attending the requested VA examinations may result in an adverse determination.  See Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991). 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


